Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed 05/05/2022 has been received.  Claims 1-11 are currently pending in this application.
DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/986,731, filed September 24, 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0101313, filed on 08/19/2019.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woonseong (US 2011/0300414 A1) (cited in IDS).

Regarding claim 1,
Woonseong teaches a button cell (Fig. 2A, 100; [0029]) comprising:
an electrode assembly (Fig. 2A, 120; [0029]);
a first electrode (Fig. 2B, 122; [0031], for clarity, the reference cites this as the “second electrode”);
a second electrode (Fig. 2B, 121; [0031], similarly, the reference cites this as the “first electrode”);
and a separator between the first electrode and the second electrode (Fig. 2B, 123; [0031]);
a case having an opening and housing the electrode assembly (Fig. 2A, 110a, 120; [0031]);
the opening being located at a top of the case that is opposite a bottom of the case [0030] along a first direction (parallel with 141 in Fig. 4, where the top and bottom are both along the first direction); 
and a cap assembly sealing the opening of the case, (Fig. 1, 140; [0022]);
wherein the cap assembly comprises: a cap plate (Fig. 1, 141; [0059]) bonded to the case and covering the opening; (Fig. 1, 110a; Fig. 11D, [0074]). It is the examiners position that welding is a type of bonding.
A terminal plate (Fig. 2A 142) bonded to the cap plate (Fig. 2A, 141, [0019]). It is the examiners position that the insulating resin molding (Fig. 2A, 144) bonds the terminal plate to the cap plate.
A thermal fusion member (Fig 2A, 144; “insulating resin molding”) between the terminal plate and the cap plate
and thermally fused with the terminal plate (Fig. 2A, 142; [0019]) and the cap plate (Fig. 2A, 141; [0019]).  The patentability of a product does not depend on its method of production. If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP 2113.  
wherein, along the first direction, an uppermost surface of the terminal plate (annotated Fig. 4, “terminal plate (uppermost surface)”) is located at a height greater than an uppermost surface of the thermal fusion member (annotated Fig. 4, “thermal fusion member (uppermost surface)”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Woonseong (US 2011/0300414 A1) as applied to claim 1 above, and further in view of Lee (KR 20090067580 A).
Regarding claim 1,
Woonseong teaches a button cell (Fig. 2A, 100; [0029]) comprising:
an electrode assembly (Fig. 2A, 120; [0029]);
a first electrode (Fig. 2B, 122; [0031], for clarity, the reference cites this as the “second electrode”);
a second electrode (Fig. 2B, 121; [0031], similarly, the reference cites this as the “first electrode”);
and a separator between the first electrode and the second electrode (Fig. 2B, 123; [0031]);
a case having an opening and housing the electrode assembly (Fig. 2A, 110a, 120; [0031]);
the opening being located at a top of the case that is opposite a bottom of the case [0030] along a first direction (parallel with 141 in Fig. 4, where the top and bottom are both along the first direction); 
and a cap assembly sealing the opening of the case, (Fig. 1, 140; [0022]);
wherein the cap assembly comprises: a cap plate (Fig. 1, 141; [0059]) bonded to the case and covering the opening; (Fig. 1, 110a; Fig. 11D, [0074]). It is the examiners position that welding is a type of bonding.
A terminal plate (Fig. 2A 142) bonded to the cap plate (Fig. 2A, 141, [0019]). It is the examiners position that the insulating resin molding (Fig. 2A, 144) bonds the terminal plate to the cap plate.
A thermal fusion member (Fig 2A, 144; “insulating resin molding”) between the terminal plate and the cap plate
and thermally fused with the terminal plate (Fig. 2A, 142; [0019]) and the cap plate (Fig. 2A, 141; [0019]).  The patentability of a product does not depend on its method of production. If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP 2113.  
However, Woonseong fails to teach the terminal plate higher than the thermal fusion member.  Lee teaches a secondary battery with a thermal fusion member (between Fig. 1, 31 and 20; [070]),  terminal member in the cap  (Fig. 1, 33; [046]), and cap plate (Fig. 1, 31; [070]), wherein the uppermost surface of the terminal plate (Fig. 1, 33) is located at a height wherein, along the first direction, an uppermost surface of the terminal plate is located at a height greater than an uppermost surface of the thermal fusion member (Fig. 1, 33 vs intersection of 31 and 20) in order to seal the outer layer of the battery [071-072, 089] while still securing access to the terminal.  Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to substitute height location of the terminal member in respect to the thermal fusion member in Lee with the terminal plate in the button cell of Woonseong in order to seal the outer layer of the battery while still securing access to the terminal.
Claims 2-11 are rejected under 35 U.S.C. 103 as being unpatentable over Woonseong (US 2011/0300414 A1) and Lee (KR 20090067580 A).as applied to claim 1 above, and further in view of Yang (KR 101793412 B1; refer to enclosed translation) and Moceri (US 20070009789 A1).
Regarding claim 2,
Woonseong teaches the button cell of claim 1 (see elements of claim 1 above), But fails to teach a fusion member that has been etched.  Yang teaches a fusion member that has improved adherence, and thus bonding strength, with surface defects, which can be caused by etching (Fig 5, 321, 322; “it is possible to improve adherence with conventional burrs, surface defects, or insulating films adhered to the positive electrode tabs and the like”.  The examiner notes that “etched” is a product by process limitation.  The combination provides all of the positively recited structure claimed.  Therefore, absent the claiming of the structural features resulting from the etching step, it is the examiner’s position that the limitation is met.  Therefore, it would have been obvious to one of ordinary skill in the art to combine the roughened fusion member from Yang with the button cell taught by Woonseong in order to improve the bonding strength between the terminal plate and the cap plate. “The patentability of a product does not depend on its method of production. If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP 2113.  
Regarding claim 3,
Woonseong teaches the button cell of claim 1 (see elements of claim 1 above), further comprising:
a first electrode tab (Fig. 2a, 125; [0031]) extending from the first electrode (Fig. 2B, 122; [0031]);
and a second electrode tab (Fig. 2A, 124; [0031]), extending from the second electrode (Fig. 2B, 121; [0031]);
wherein the case and the cap plate are electrically connected to the first electrode through the first electrode tab (Fig. 7c; [0061], “the second electrode tab 125 of the electrode assembly 120 is electrically coupled to the cap plate 141” ;
and the terminal plate (Fig. 2A, 142) is electrically connected to the second electrode (Fig. 2B, 122) through the second electrode tab (Fig. 2A, 124).
Regarding claim 4,
Modified Woonseong teaches the button cell of claim 3, wherein the cap plate has a terminal hole (Fig. 3B, 141C), and the terminal plate (Fig. 2A, 142) comprises: a tab bonding portion (Fig. 3B, 142c; [0031], it is the examiners position that the “connection part” here is substantially the same as a tab bonding portion, as they both provide a means of electrical connection with a terminal) facing the terminal hole and bonded with the second electrode tab (Fig. 3B, 142c facing 141c; [0031] connection part) and a flange portion (Fig. 3B, 141a “centrally formed groove”) around the tab bonding portion ([0049], “around”) and bonded with the thermal fusion member (Fig 3B, 144a, “insulating resin molding”).  It is the examiners position that a flange portion is substantially the same as a centrally formed groove as they both can describe a projecting flat rim or collar serving to strengthen or attach. 
Regarding claim 5,
Modified Woonseong teaches the button cell of claim 4, wherein Woonseong teaches the thermal fusion member as rounded hole shape extending along the flange portion (Woonseong, Fig. 2A, 144; [0049], “around”).  While the hole is not perfectly circular, a ring shape is substantially the same as a rounded hole.  Absent a showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art before the effective filing date to use a thermal fusion member with a ring shape extending along the flange portion in order to best accommodate a cylindrical device shape.
Regarding claim 6,
The button cell of claim 4 (see elements of claim 4 above), wherein the terminal plate (see elements of claim 1) is at an exterior side of the cap plate (see elements of claim 1) such that the flange portion (see elements of claim 4) is exposed outside (examiner notes the portion of Fig. 3A, 141a that is exposed outside).
Regarding claim 7,
Modified Woonseong teaches the button cell of claim 6 (see elements of claim 6 above), wherein in the terminal plate (Fig. 2A, 142), the tab bonding portion (Fig. 3B, 142c) extends into the terminal hole (Fig. 3B, 141c), and the second electrode tab (see elements of claim 3 above) is welded to an inside surface of the tab bonding portion through the terminal hole (Fig. 3B, 141c; [0052]).
Regarding claim 8,
Modified Woonseong teaches the button cell of claim 7 (see elements of claim 7 above), wherein in the electrode assembly, the first electrode, the second electrode, and the separator are spiral-wound (Fig 2A, 120; “jelly-roll”).  Modified Woonseong fails to teach the structure thereof around a center pin.  Moceri teaches a spiral-wound structure (Fig. 9, 12; [0001]) around a center pin (Fig. 4, 26), a structure more geometrically suited for a spiral-wound battery than a prismatic busbar.  It would be obvious to one of ordinary skill in the art to combine the center pin taught by Moceri with the button cell taught by modified Woonseong in order more efficiently utilize space.
 Modified Woonseong teaches a lower surface of the electrode assembly (Fig. 2A, 120, defined as the surface between electrode tab 124 and 125) being arranged toward a bottom of the case (Fig. 1, 110), the first electrode tab (see elements of claim 3 above) extends from the lower surface of the electrode assembly via cut-out area 135 and is welded to the bottom of the case (Fig. 1, 141; [0083]).  Woonseong teaches an upper surface of the electrode assembly (Fig. 2A, 120), defined as the area between electrode tab 124 and the opposite side of the electrode assembly (compared to electrode tab 125) being arranged toward the cap assembly (Fig. 2A, 130).  Examiner notes that limitations top and bottom are defined in claim 1 above.    
Regarding claim 9,
Modified Woonseong teaches the button cell of claim 8 (see elements of claim 8 above), wherein the terminal hole is at a center of the cap plate, (Woonseong, Fig. 3B, 141c) is at a center of the cap plate (Fig. 2B, 130), the center pin protrudes from the upper surface of the electrode assembly (Moceri, Fig. 4, 12) toward the tab bonding portion (Woonseong, Fig. 3B, 142c), and the second electrode tab is supported by an upper end of the center pin (Moceri, Fig. 11, 26, 88) and welded to the tab bonding portion (Woonseong Fig. 3B, 142c).
Regarding claim 10,
Woonseong teaches the button cell of claim 1, as illustrated in FIG. 11D, the cap plate 141 is coupled to a case 110. That is to say, a peripheral region of the cap plate 141 is coupled to the case 110 by laser welding [0083].
Regarding claim 11,
Woonseong teaches the button cell of claim 1 (see elements of claim 1 above), wherein a ratio of height of the button cell along the first direction (parallel to 141 in Fig. 4) to a diameter of the button cell is 1 or less (Fig. 4, 141, the examiner notes that the diameter is parallel to the first direction, along 141 in Fig. 4, meaning the ratio is 1, which is within the claimed range). 
Response to Arguments
Applicant's arguments filed 05/05/2022 have been fully considered but they are not persuasive. 
Regarding claim 1,
Applicant argues that the uppermost surface of the thermal fusion member is not lower than the uppermost surface of the terminal plate as included in their amendment, and that the resin molding 144 protrudes past the terminal.  The examiner agrees.  However, the examiner has taught the order of the terminal plate and resin molding to be obvious in combination with Lee (see elements of claim 1 above) as there is motivation in Lee to seal the battery while still granting access to the terminal plate.  Accordingly, the rejection for claim 1 is sustained.  
	Regarding claims 2-11,
	Applicant argues that claims 2-11 should be allowable based off an allowable claim 1.  However, this is not persuasive, as the rejection for claim 1 has been sustained.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL WYROUGH whose telephone number is (571)272-4806.  The examiner can normally be reached on Monday-Friday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW MARTIN can be reached on (571) 270-7871.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728  

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728